PER CURIAM.
Having considered the appellant’s response filed on September 5, 2006, the appeal is hereby DISMISSED for lack of jurisdiction. See Fla. R.App. P. 9.030(b)(1); Caufield v. Cantele, 837 So.2d 371, 375 (Fla.2002) (reaffirming the traditional test of finality). The order on appeal, which granted a motion to strike and struck the appellant’s pleading filed April 27, 2006, is neither a final order nor an appealable nonfinal order under Florida Rule of Appellate Procedure 9.130. This dismissal is without prejudice to the appellant’s right to file a timely appeal when a final order is entered. In light of the dismissal of this appeal, all pending motions are denied as moot.
WEBSTER, VAN NORTWICK, and PADOVANO, JJ., concur.